Dismissed and Memorandum Opinion filed November 15, 2012.




                                        In The


                      Fourteenth Court of Appeals

                                 NO. 14-12-00997-CR
                                 NO. 14-12-00998-CR


                      BRANDON WAYNE GREEN, Appellant
                                           V.
                         THE STATE OF TEXAS, Appellee

                      On Appeal from the 263rd District Court
                               Harris County, Texas
                     Trial Court Cause Nos. 1328996 & 1332954


                        MEMORANDUM OPINION
      Appellant entered a plea of guilty to theft of between $1,500 and $20,000 in cause
number 1328996. He also entered a plea of guilty to possession of less than one gram of
methamphetamine in cause number 1332954. On February 3, 2012, the trial court
deferred a finding of guilt in each case and placed appellant on community supervision
for three years. The State later moved to adjudicate appellant’s guilt in both cases,
alleging that he violated the terms of his community supervision. Appellant plead true to
the allegations in the motions. On July 18, 2012, the trial court adjudicated appellant’s
guilt in both cases, sentenced him to confinement for eighteen months in the State Jail
Division of the Texas Department of Criminal Justice in each case, with the sentences to
be served concurrently, and assessed a $250 fine in the theft case. No motion for new trial
was filed in either case. On October 15, 2012, appellant filed a pro se notice of appeal
dated October 12, 2012, in each case. Appellant’s notices of appeal were not timely filed.

       A defendant’s notice of appeal must be filed within thirty days after sentence is
imposed when the defendant has not filed a motion for new trial. See Tex. R. App. P.
26.2(a)(1). A notice of appeal which complies with the requirements of Rule 26 is
essential to vest the court of appeals with jurisdiction. Slaton v. State, 981 S.W.2d 208,
210 (Tex. Crim. App. 1998). If an appeal is not timely perfected, a court of appeals does
not obtain jurisdiction to address the merits of the appeal, and it can take no action other
than to dismiss the appeal. Id.

       Accordingly, the appeals are ordered dismissed.



                                          PER CURIAM


Panel consists of Justices Seymore, Boyce, and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                             2